Citation Nr: 0947320	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1968 to 
September
 1970.  He was awarded a Purple Heart during his service.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to PTSD.

In June 2008, the Board found that the Veteran's claim of 
entitlement to service connection for PTSD had been 
previously denied by a December 2000 RO rating decision.  The 
Board found that new and material evidence had been received 
and reopened the Veteran's previously denied claim of 
entitlement to service connection for PTSD.  The Board 
remanded the case for further development.  The file has now 
been returned to the Board for further consideration.

The Board notes that by a statement received in January 2001, 
the Veteran asserted entitlement to service connection for a 
skin condition, prostate problems, and erectile dysfunction, 
each to include as secondary to herbicide exposure.  Also, by 
his April 2006 Substantive Appeal, the Veteran asserted 
entitlement to service connection for vision problems.  To 
date, it does not appear that the RO has adjudicated these 
issues.  Thus, the issues of entitlement to service 
connection for a skin condition, prostate problems, and 
erectile dysfunction, each to include as secondary to 
herbicide exposure, and for vision problems, are referred 
back to the RO for appropriate action.


FINDING OF FACT

The Veteran has been diagnosed with an acquired psychiatric 
disorder, to include PTSD, which is medically attributed to a 
verified stressor he experienced during his service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, an 
acquired psychiatric disorder, to include PTSD, was incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD, which he contends is a 
result of his military service.  In order to establish direct 
service connection, three elements must be established.  
There must be medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressors actually occurred, and medical evidence of 
a causal nexus between current symptomatology and the 
specific claimed in-service stressors.  See 38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that a Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002).

While it is unclear to the Board the precise dates upon which 
the Veteran served in the Republic of Vietnam, his service 
separation form indicates that he had six months and eight 
days of foreign service, and was awarded the Vietnam Service 
Medal, Vietnam Campaign Medal, and Purple Heart.  The 
Veteran's service separation form indicates that his military 
specialty was combat engineer.  The Veteran is in receipt of 
the Purple Heart, indicating combat service, and his reported 
PTSD stressor is consistent with the circumstances, 
conditions, or hardships of his service.  Further, the 
Veteran's service treatment records indicate that he was 
treated for burns sustained in a landmine incident, his 
reported PTSD stressor, on November 28, 1969, in the Republic 
of Vietnam.  Thus, further inquiry or confirmation as to the 
Veteran's reported PTSD stressor is not required. 

The Veteran most recently underwent VA psychiatric evaluation 
in September 2008.  At that time, the examiner noted poor 
response to anti-psychotic prescription medication.  The 
Veteran complained of strained family relationships, memories 
of his military tour, trouble sleeping with nightmares, 
avoidance behaviors such as making excuses in order not to 
visit friends, and a depressed mood.  The Veteran reported 
that he had experienced such since his separation from 
service, and that such symptoms were mild and occurred off 
and on.  The Veteran reported his in-service PTSD stressor as 
being burned in a landmine incident, and that his friend died 
in the incident.  

In September 2008, the VA examiner did not diagnose the 
Veteran with PTSD.  The examiner opined that because the 
Veteran did not meet the criteria for persistent avoidance of 
the stimulus or for persistent hyperarousal, a diagnosis of 
PTSD was not appropriate.  The Veteran was diagnosed with 
anxiety disorder, not otherwise specified, heroin abuse, and 
alcohol abuse in early remission.  

The Board notes that the VA examiner, in September 2008, 
opined that the Veteran did not meet the criteria for a PTSD 
diagnosis due to a lack of persistent avoidance of the 
stimulus or persistent hyperarousal.  However, report of the 
VA psychiatric evaluation includes a portion of the 
evaluation indicating that the Veteran exhibited persistent 
avoidance of the stimulus by his efforts to avoid activities, 
places, or people that arouse recollections of his trauma.  
Also, report of the VA psychiatric evaluation indicates that 
the Veteran exhibited persistent symptoms of increased 
arousal by his difficulty falling and staying asleep.  

The Board further notes that the VA examiner, in September 
2008, opined that the Veteran's neuropsychiatric condition 
was not caused by or was a result of the landmine incident 
and subsequent burns.  However, report of the VA psychiatric 
evaluation includes a portion of the evaluation indicating 
that the VA examiner noted that the Veteran met the PTSD 
stressor criterion and further described the landmine 
incident as the primary stressor related to PTSD.

Thus, it appears to the Board that the opinions rendered by 
the VA examiner at the time of the September 2008 VA 
psychiatric evaluation are not supported by the clinical data 
collected by the same examiner during the evaluation.  
Resolving all doubt in favor of the Veteran, the Board finds 
that, the clinical evidence of record is persuasive in that 
the elements required for a PTSD diagnosis found lacking by 
the examiner in her conclusion were clearly described during 
the evaluation and supports a PTSD diagnosis.  

Having determined that the Veteran's PTSD diagnosis is based 
upon a verified stressor, and report of VA psychiatric 
evaluation in September 2008 supports a diagnosis of PTSD and 
a relationship between the stressor and PTSD, the Board finds 
that service connection for an acquired psychiatric disorder, 
to include PTSD, is warranted.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted, subject to the laws and regulations 
governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


